—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered October 17, 1996, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that he was denied the effective assistance of counsel. The defendant failed to demonstrate “ ‘the absence of strategic or other legitimate explanations’ for counsel’s alleged shortcomings” at trial (People v Benevento, 91 NY2d 708, 712, quoting People v Rivera, 71 NY2d 705, 709; see, People v Satterfield, 66 NY2d 796, 799). Moreover, viewing counsel’s conduct in its entirety, the defendant was not deprived of meaningful representation (see, People v Benevento, supra; People v Flores, 84 NY2d 184, 187; People v Finch, 199 AD2d 278).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Jefferson, 212 AD2d 546).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. O’Brien, J. P., Santucci, Altman and H. Miller, JJ., concur.